UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4921


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY LEE WILLIAMS, a/k/a Jerry Thomas Williamson, a/k/a
Jermaine Thomas Williamson, a/k/a James Thomas Williamson,
a/k/a Jimmy Jermaine Williamson, a/k/a Kenneth Goss, a/k/a
Jerminie Thomas Williamson,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:01-cr-00183-MOC-DCK-1)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Ann Bauer, Morganton, North Carolina, for Appellant. Anne
M. Tompkins, United States Attorney, William M. Miller,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy     Lee     Williams          appeals     the       twenty-four-month

sentence    imposed    upon       revocation       of     his    term    of     supervised

release.    Finding no error, we affirm.

            Williams       contends    that       the   district        court    erred     in

revoking   his     supervised       release       rather       than   allowing       him   to

continue    on    supervision        and    pursue      mental        health     treatment

outside    of    prison.         Williams    failed       to    raise    this     argument

before the district court, therefore we decline to consider it

on appeal.       See Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993) (“[I]ssues raised for the first time on appeal generally

will not be considered . . . [unless] refusal to consider the

newly-raised issue would be plain error or would result in a

fundamental miscarriage of justice.”).                         Moreover, we conclude

that Williams’ twenty-four-month revocation sentence is within

the prescribed statutory range and is not plainly unreasonable.

See United       States v.       Crudup,    461    F.3d    433,       437-39    (4th   Cir.

2006).

            In determining the sentence to impose upon revocation

of Williams’ supervised release, the district court considered

the Chapter Seven policy statements in the federal Sentencing

Guidelines manual, the statutory requirements, and the relevant

factors    applicable       to    revocation       sentences          under     18   U.S.C.

§§ 3553(a), 3583(e) (2006).            The court also considered Williams’

                                            2
argument for a sentence at the low end of the range and the

government’s argument for a sentence at the higher end.                         Noting

Williams’     extensive       criminal         history     and     the     need      for

deterrence,    the    court      imposed       a   revocation     sentence      in   the

middle of the relevant range, to be followed by three years of

supervised release.

            This     twenty-four-month             revocation    sentence      is    not

plainly     unreasonable.          See     Crudup,       461     F.3d     at   437-39.

Accordingly, we affirm the revocation judgment.                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials       before    this    court     and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           3